        EXHIBIT A:
       Compassionate
Release/Reduction in Sentence
    f
I
I

i
                                                                                                                                                                                        \
                  Before completing this sheet, please review Program Statement SOSO.SO,
                  law libraiy.
                                                                                                                           Release/Reduction In Sentence, available in the                  \
                                                           COMPASSIONATE RELEASE/REDUCTION IN SENTENCE



                                                                  UNIT:     f.fL{
                  Whci is your Physician (circle): Patel                            Chinwalla            UNKNOWN

                -- Choose One Criteria: Y.1iu_can_o_nly                         criteria.

                  Extraordinaiy /Compelling Circumstances:

                   V   Medical Circumstances

                           _ _Terminal Medical Condition- Terminal Diagnosis with 18 months or less life expectancy.

                             VDebilitated Medical Condition - Illness that has you partially (SO%) or completely (100%) disabled.

                  _ _Elderly

                           _ _"New Law" Elderly Inmates - 70 years old or older, and. served 30 years or more of sentence.

                           _ _Elderly with Medical Conditions - 6S years old or older and served' at least SO% of sentence.

                           _ _ Other Elderly Inmate- 6S years or older and served at least 7S% 'of sentence or the greater of 10 years.

                 _ _Death or Incapadtation of the Family Member Caregiver of an inmate's dependent child- provide verifiable documentation
                 the child is "suddenly" without a caretaker, the family member is in an incapacitated state and unable to care for the child.

                 --:_Incapacit_ati()n_<?_f a Spouse Q.(Partner        p.r.ovide verifiable medical cocuu1entation of i11capacitared state.

                 To be completed by inmate:




                  Proposed Release Plan (Must have ALL of the following):

                 ·Name and contact information of who you.will live with, and the last time you spoke to this person about your release plan:

                  I     fu+ -Jho..f                             bl,(+: Sh2l'f91
                                                                      G./e,,uJak('                                                                                    · ---- ·iq·
                                                                                f11;;J2fall& P.s                 J/1a11e f         l1JCLtsy S)ie. J1JM'/{$ Muf/4- (ffi!Jtl
                 W'here will you receive
                                                            .
                                                   treatment (if applicable):

                 How will you pay for your medical treatment (if applicable):
                                                                                   x        I
                                                                                            f/lflVe a_
                                                                                                         Q
                                                                                                             b I c. c
                                                                                                             &
                                                                                                          c)B o.fr'f/1'l'Z.9
                                                                                                                                     L    *5- u)Q} f iA9                     . ·.01e1,11leJ
                                                                  ·                Plt.t>       1111-r            Q:/UJ.                   ti hep J"'le
                 Additional Comments:




\       '
            \     Updated 6/30/2020

                                     Case 2:11-cr-00004-D Document 182-5 Filed 12/04/20 Page 1 of 1
Spence, Demetrius
Register No. 55200-056
Unit 5811
                    INMATE REQUEST TO STAFF RESPONSE

This is in response to your request to staff in which.you request
consideration for Compassionate Release/Reduction in Sentence (RIS) in,
accordance with Program Statement 5050.50.                 you-request a
Compassionate Release/RIS based o.n Debilitated Medical Condi ti on in
relation to the                    (COVID-19) .

 In accordance with Program Statement 5050.50, Compassionate
 Release/Reduction in Sentence, Procedures for Implementation of 18 U. s. C.
 3582 and 4205(9), an         may initiate a request for RIS consideration
 only when there are particularly extraordinary or compelling                ·
1circumstances, which could.not reasonably have been           by the court
 at the time of sentencing. Furthermore, in .order to meet the criteria for
 debilftating medical conditions an inmate should be completely disabled,
 meaning the inma,te cannot carry on any self-care, and is totally confined
 to a bed or chair; or capable of only limited              and is confined
 to a bed or chair more than 50% of wakirig hours ..

A review of your medical records reflects you are a 42-year-old male who
has been diagnosed' with post stab and gunshot wound injuries,· chronic pain
in your neck, thoracic, and lower back, eczema/dermatitis iri your fingers
of both hands. The medical staff at FCI Fort Dix advised, based upon the.
guidelines of the Center for .Disease Control and Prevention (CDC), you are
not at a higher risk for severe COVI0-19 illness. Additi.onally, you do
not have a terminal me'dical :condi tibn ·and. you are both, fully· ambulatory·
and capable of carrying out your institutional daily life activities
without assistance. Thera is no evidence your current medical conditions
substantially diminish your ability to function .in a correctional facility.
Accordingly, your request for a compassionate release is denied.

If you are disiatisfied with this response, you may appeal the decision
through the Administrative Remedy process.




David E ..
Warden




       Case 2:11-cr-00004-D Document 182-4 Filed 12/04/20 Page 1 of 1
